DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on October 11, 2019, and two Information Disclosure Statements filed on October 11, 2019, and February 12, 2020, respectively.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to independent Claim 15, this claim recites a “computer readable medium storing computer program instructions…” but the instant Specification does not appear to explicitly define “a computer readable medium,” thus it is not clear that the instant Specification would limit the “computer readable medium” only to statutory subject matter.
See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Therefore, the claims are rejected as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The applicant should note that amending independent Claim 15 to recite a “non-transitory computer readable medium …” would overcome this rejection (see David J. Kappos, Official Gazette Notice, “Subject Matter Eligibility of Computer Readable Media,” January 26, 2010, stating that adding “non-statutory” in order to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 would not raise the issue of new matter).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanaka et al. (hereinafter Kawanaka), US 2013/0290024 A1, published on October 31, 2013.
With respect to independent Claim 1, Kawanaka teaches a method comprising:
maintaining a patient database of patient information, the patient information comprising a plurality of patient identifiers and associated examination data (see ¶¶ 0023, 0033, showing medical data database related to a patient where the medical data (such as examination data) can be obtained by entering a user’s information, such as user’s name and/or ID).
receiving a particular patient identifier; generating a treatment timeline of a patient based on patient information associated with the particular patient identifier 
the treatment timeline comprising: 
a plurality of individual exam markers arranged by a date and a time of a respective exam along a first axis and arranged by exam modality along a second axis (see Fig. 4 (items MG), ¶ 0038).
a modality label identifying a modality that was used to examine a patient (see Fig. 4 (row C), ¶ 0038).
a date label identifying a date associated with the respective exam (see Fig. 4 (column D), ¶ 0038).
displaying the treatment timeline (see Figs. 3 (item S4), and 4, ¶¶ 0033-34).


With respect to dependent Claim 3, Kawanaka teaches the method of claim 1, as discussed above, and further teaches wherein each of the plurality of individual exam markers represents examination data associated with a patient, a modality, and a date and time (see ¶ 0025, discussing accompanying information for the medical data including the patient, date, and modality).

With respect to Claims 8, 10, 15, and 17, these claims reflect an apparatus and a computer readable medium comprising steps and/or features recited in Claims 1 and 3, respectively, and are thus rejected along the same rationale as those claims, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-7, 9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka in view of Morita et al. (hereinafter Morita), US 2008/0208631 A1), published on August 28, 2008.
With respect to dependent Claim 2, Kawanaka teaches the method of claim 1, as discussed above, but Kawanaka does not appear to explicitly discuss receiving a request to modify the treatment timeline; updating the treatment timeline based on the request to generate an updated treatment timeline; and displaying the updated treatment timeline.  However, a skilled artisan would understand that patient data displayed in Kawanaka could be further interacted with and updated in order to allow the user to modify the previously entered data and/or to display newly acquired data, as illustrated by the teachings of Morita.
Morita is directed towards aggregating and viewing patient data via a unified interface (see Morita, ¶ 0001).  Morita teaches enabling displaying, editing, and interaction with patient’s history/timeline, where the patient-specific timeline comprises various medical data with associated time stamps, such as test results, imaging procedures, medical visits, procedures, medications, etc. (see Morita, ¶¶ 0023-24).  Morita further teaches that medical data can be associated in various ways and that data is provided with editable data points which allows linking to further information and allow a healthcare professional to add information to the patient context in a desired manner (see Morita, ¶¶ 0025-26, 0034, 0041).  Morita teaches that the timeline can be “redrawn” as new data is collected (see Morita, ¶ 0027).
Accordingly, a skilled artisan would understand that the patient timeline in Kawanaka could be modified to allow for editable data points as suggested by Morita, in 

With respect to dependent Claim 4, Kawanaka teaches the method of claim 3, as discussed above, and while Kawanaka suggests wherein examination data is displayed in response to selection of one of the plurality of individual exam markers (see ¶ 0037, showing displaying of an enlarged image when a thumbnail is selected), a skilled artisan could rely on teaching of Morita for an explicit showing of this limitation (see Morita, ¶¶ 0023-24, showing drilling down to particular items on the timeline).  

With respect to dependent Claim 5, Kawanaka teaches the method of claim 3, as discussed above, and further teaches displaying a thumbnail of examination data (see Fig. 4 (items MG)), but the teachings of Morita can be further relied on for an explicit showing of filtering of medical data to only show data points (including thumbnails) corresponding to a desired filter (see Morita, ¶¶ 0048-50).

With respect to dependent Claim 6, Kawanaka teaches the method of claim 3, as discussed above, but as discussed above with respect to Claim 5, the combination of Kawanaka and Morita teaches multiple thumbnails of examination data are displayed in response to selection of multiple ones of the plurality of individual exam markers (see Kawanaka, Fig. 4, Morita, ¶¶ 0048-50). 

With respect to dependent Claim 7, Kawanaka in view of Morita teaches the method of claim 2, as discussed above, and further suggests wherein the request to modify the treatment timeline comprises input selecting a modality label and the updated treatment timeline comprises a display of a thumbnails of examination data pertaining to a modality identified by the modality label (see Morita, ¶¶ 0048-50, showing filtering of the timeline to only display data pertaining to particular modalities, ranges, views, etc.).

With respect to Claims 9, 11-14, 16, and 18-20, these claims reflect the apparatus and the computer readable medium comprising steps and/or features recited in Claims 2 and 4-7, respectively, and are thus rejected along the same rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179